     Case: 1:20-cv-07087 Document #: 14 Filed: 03/01/21 Page 1 of 1 PageID #:59

                     UNITED STATES DISTRICT COURT
           FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                                Eastern Division

Melanie E. Damian
                               Plaintiff,
v.                                                   Case No.: 1:20−cv−07087
                                                     Honorable Ronald A. Guzman
Mike Engstrom
                               Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Monday, March 1, 2021:


         MINUTE entry before the Honorable Ronald A. Guzman: Defendant's motion for
an extension to answer or otherwise plead to the complaint [13] is granted. Defendant's
responsive pleading is due no later than April 2, 2021. In addition, in lieu of an initial
status hearing, the Court directs the parties to, no later than March 26, 2021, confer to
discuss the nature and bases of their claims and defenses and the possibilities for a prompt
settlement or resolution of the case. The parties shall also discuss deadlines for Rule
26(a)(1) disclosures and a proposed discovery plan. A written initial status report and
proposed discovery plan shall be filed no later than April 2, 2021. Plaintiff is responsible
for initiating such a meeting, and all lead counsel for all parties are required to participate.
Failure or refusal to participate in such a meeting or to cooperate in the preparation of the
written report may constitute a basis for sanctions. The Court will thereafter issue an order
setting a discovery schedule. Mailed notice. (kp, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
